Per Curiam.

The respondent has been convicted, on his plea of guilty, in the United States District Court for the Southern District of New York, upon two counts of an indictment charging him with violation of subdivision (b) of section 145 of title 26 of the United States Code (now and since 1954 being U. S. Code, tit. 26, § 7201) of willfully and knowingly attempting to evade and defeat a large part of the income tax due and owing by him to the United States of America for the calendar years 1951 and 1952 by filing and causing to be filed false and fraudulent income tax returns for such years.
*73The respondent, upon his conviction was sentenced to a prison term of one year on each count, the execution of which sentence was suspended, and he was fined the sum of $10,000 on each count of the indictment, which fine was to be paid within a period of two years. Filing false and fraudulent income tax returns is a felony under the Federal law, but convictions of this nature are only misdemeanors under the State law.
Under the circumstances, respondent has violated the following Canons of Professional Ethics, to wit:
Canon 29 of the Canons of Professional Ethics which reads, in part: ‘ ‘ He should strive at all times to uphold the honor and to maintain the dignity of the profession and to improve not only the law but the administration of justice.”
Canon 32 of the Canons of Professional Ethics which reads, in part: “ He must also observe and advise his client to observe the statute law
The respondent is, therefore, adjudged guilty of professional misconduct, and considering his otherwise satisfactory record and long service at the Bar he should be suspended only for a period of one year.
Botein, P. J., Breitel, Stevens, Eager and Noonan, JJ., concur.
Respondent suspended for a period of one year.